PER CURIAM
Clayton Waelder, the only child of decedent Alan Waelder, appeals the judgment entered by the probate division of the Circuit Court of Ralls County in favor of Carolyn Waelder, Alan's wife and Clayton's stepmother, on Carolyn's motion to amend the certificate of clerk in a small estate. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. The trial court's judgment is affirmed. Rule 84.16(b)(1).